COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Frank Enns, Jr. v. The State of Texas

Appellate case number:   01-19-00234-CR

Trial court case number: 17-02-15918

Trial court:             506th District Court of Waller County

       Appellant Frank Enns, Jr. has filed a motion for an extension of time until December 16,
2020 to file a motion for rehearing in the above-styled cause. Appellant’s motion is GRANTED.
       It is so ORDERED.

Judge’s signature: /s Sherry Radack____________________________________
                    Acting individually  Acting for the Court


Date: December 1, 2020